Citation Nr: 0639768	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the residuals of small cell lung cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Cancer was diagnosed in 1996.  The last treatment for 
cancer was in 1997.  No treatment or cancer recurrence has 
been shown since that time.

2.  Small cell lung cancer is manifested by FEV-1 of 
67 percent predicted, FEV-1/FVC of 68 percent, and DLCO of 
76 percent predicted.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
30 percent for small cell lung cancer have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letter dated in April 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it would obtain any VA treatment 
records identified by the veteran.  At that time, the veteran 
was seeking service connection, and VA informed him of the 
types of evidence needed in a claim for service connection.  
Service connection was granted for small cell lung cancer in 
a September 2003 rating decision.  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim and raises a new issue following the 
issuance of the rating decision, here, a claim for increase, 
VA is not required to issue a new VCAA letter.  VAOPGCPREC 8-
2003 (Dec. 2003).  Rather, the provisions of 38 U.S.C.A. 
§ 7105(d) require VA to issue a statement of the case if the 
disagreement is not resolved.  Id.  Therefore, the RO, in the 
April 2004 statement of the case, informed the veteran of the 
information and evidence needed to substantiate the claim for 
a higher evaluation for the small cell lung cancer.  
Regardless, it is clear that the veteran is aware of the 
evidence necessary to substantiate a claim for increase, as 
he has claimed that his disability is worse than the current 
30 percent evaluation contemplates.

The April 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession that 
pertains to the claim.  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence.  The letter specifically informed the 
veteran that he could either send information describing 
evidence that he wanted VA to obtain or that he could send 
the evidence himself.  Additionally, there is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  This is a claim for 
increase and not for service connection.  Thus, the holding 
in Dingess does not apply.  Moreover, there is no change in 
the rating made in this decision, so discussion of effective 
dates is moot.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained VA treatment records 
and private medical records identified by the veteran.  The 
veteran has been provided with examinations in connection 
with his claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Small Cell Lung Cancer

Service connection for the residuals of small cell lung 
cancer was granted in a September 2003 rating decision and 
assigned a 30 percent evaluation.  It was noted that the 
cancer was diagnosed in 1996 and the last treatment had been 
in 1997.  In the February 2004 notice of disagreement, the 
veteran asserted that his disability had worsened since the 
2003 examination and argued that he found it increasingly 
difficult to breathe during any type of exertion.  He 
described how extreme cold and warm/humid weather made his 
breathing difficulties worse.  Another examination was 
provided in April 2004.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation assigned 
following the grant of service connection for small cell lung 
cancer.  This matter therefore is to be distinguished from 
one in which a claim for an increased rating of a disability 
has been filed after a grant of service connection.  The 
Court has observed that in the latter instance, evidence of 
the present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of 
time.  Id.

The service-connected small cell lung cancer is evaluated 
under Diagnostic Code 6819.  Under that Diagnostic Code, a 
100 percent evaluation is warranted for active malignancy.  
When there is no local reoccurrence, it is to be evaluated 
based upon its residuals.  The veteran has been diagnosed 
with having both restrictive lung disease and obstructive 
lung disease.  The General Rating Formula for Restrictive 
Lung Disease and chronic obstructive pulmonary disease have 
the same criteria, so the veteran can be rated under either, 
and the result would be the same.  The Board will cite to the 
General Rating Formula for Restrictive Lung Disease, as the 
restrictive lung disease has been specifically attributed to 
the service-connected disability.  

Pursuant to such code, a 10 percent evaluation is warranted 
for FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 
80-percent predicted, or; DLCO (SB) of 66 to 80-percent 
predicted.  A 30 percent evaluation is warranted for FEV-1 of 
56 to 70 percent predicted, FEV-1/FVC of 56 to 70-percent, 
or; DLCO (SB) of 56 to 65-percent predicted.  A 60 percent 
evaluation is warranted where there is FEV-1 of 40 to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  See 38 C.F.R. § 4.97, under Diagnostic Code 6845 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 30 percent for the 
residuals of small cell lung cancer.  At the time of the May 
2003 VA examination report, the veteran reported he had some 
shortness of breath and that he estimated he could walk up 
three flights of stairs before he would have to stop to catch 
his breath.  He also described getting short of breath when 
climbing up and down a ladder wearing a heavy tool belt 
during his job as an electrician.  The May 2003 VA pulmonary 
function test showed that the veteran had an FEV-1 of 
67 percent predicted both pre-bronchodilator and post-
bronchodilator.  FEV-1/FVC was 68 percent pre-bronchodilator 
and 73 percent post-bronchodilator.  DLCO was 76 percent 
predicted post-bronchodilator.  The physician who read the 
results stated that the veteran had mild obstructive lung 
disease with a borderline response to inhaled bronchodilator.  

The FEV-1 findings (both pre- and post-bronchodilator) would 
place the veteran's disability under the 30 percent 
evaluation.  The pre- and post-bronchodilator FEV-1/FVC 
findings would place the veteran's disability under the 
30 percent and 10 percent evaluations, respectively.  The 
DLCO would place the disability under the 10 percent rating.  
In the May 2003 examination report, the examiner commented 
that while the mild restrictive component was likely related 
to radiation therapy for the lung cancer, the mild 
obstructive component was "likely related to significant 
smoking history."  The May 2003 pulmonary function tests 
establish that the service-connected small cell lung cancer 
is no more than 30 percent disabling, as none of the results 
of the pulmonary function test fall under an evaluation in 
excess of 30 percent.

In response to the veteran's assertion that his disability 
had worsened, VA provided him with another examination, to 
include a pulmonary function test in April 2004.  At the 
April 2004 examination, the veteran reported he was unable to 
work.  He stated he could not walk up one flight of stairs 
without becoming extremely short of breath.  He also stated 
cold weather and high humidity exacerbated his symptoms.  The 
April 2004 VA pulmonary function test shows that the veteran 
had an FEV-1 of 62 percent predicted pre-bronchodilator and 
69 percent predicted post-bronchodilator.  FEV-1/FVC was 
72 percent pre-bronchodilator  and 73 percent post-
bronchodilator.  DLCO was 87 percent predicted.  The 
physician who read the results stated that the FVC and FEV-1 
were reduced but that the FEV-1/FVC was normal, as was the 
diffusing capacity (DLCO).  The impression was moderate 
restrictive disease, and the physician stated that these 
findings were "not significantly different" than those from 
May 2003.  

The FEV-1 findings would place the veteran's disability under 
the 30 percent evaluation.  The FEV-1/FVC findings would 
place it under the 10 percent rating.  The DLCO finding would 
likely fall under a noncompensable evaluation, as the 
veteran's DLCO is greater than 80 percent.  Additionally, it 
was noted that the DLCO was normal.  Thus, no more than a 
30 percent evaluation is warranted.

The clinical findings in the 2003 and 2004 pulmonary function 
tests establish a disability that is no more than 30 percent 
disabling.  There are no clinical findings which border 
between the 30 percent and 60 percent evaluations to resolve 
reasonable doubt in the veteran's favor.

At a November 2004 examination, the veteran stated he felt 
his shortness of breath was increasing.  He stated when he 
would walk 60 feet at a 60-degree angle to feed his dogs, and 
he would be short of breath and had to stop.  He also stated 
he was solely doing office work because he could not climb 
ladders with a heavy tool belt.  The veteran's representative 
has argued that because the veteran has claimed increased 
symptomatology at the November 2004 examination, the Board 
must remand the claim to provide the veteran with a new 
examination.  

In February 2004, the veteran claimed his disability had 
worsened since the 2003 examination and another examination 
was scheduled, which showed that his disability had not 
changed in severity (some of the findings in the 2004 
pulmonary function test were better than those in 2003).  As 
noted above, in the April 2004 examination report, the 
examiner stated that the 2004 findings were "not 
significantly different" than those from 2003.  The 
veteran's report at the November 2004 examination that he 
could not climb ladders was essentially the exact same report 
of symptoms he provided at the time of the April 2004 
examination.  He also reported increased shortness of breath 
at the April 2004 examination when compared to that which he 
experienced in 2003, yet the 2004 pulmonary function test 
showed similar or better findings than those in 2003.  
Therefore, the Board does not find that the veteran's report 
of symptoms in the November 2004 examination report were 
allegations that his disability had worsened since the April 
2004 examination and pulmonary function test.  Again, it must 
be noted that the veteran has already claimed his disability 
had worsened during the appeal period, and VA provided him 
with a new examination approximately one year later that 
showed no worsening of his condition.  

The veteran's representative also argues that an examination 
that is two years old is too old to determine the current 
level of severity of the disability.  The Board disagrees.  
There were essentially no changes in the veteran's pulmonary 
function test results between 2003 and 2004, and, as stated 
above, some of the clinical findings had shown improvement.  
Moreover, there has been no other evidence submitted showing 
that there has been any recent change and these examinations 
are during the appeal period.

For the reason stated above, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for small cell lung 
cancer.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

An initial evaluation in excess of 30 percent for the 
residuals of small cell lung cancer is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


